Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Hudachek on 20 May 2021.
The application has been amended as follows: 
Specification, page 3, line 2, “vertical midline.” was changed to --vertical midline.  The face shield terminates in opposing face shield first (33) and second (34) ends with a horizontal midline halfway between said first and second ends.  The face shield terminates in opposing face shield third (35) and fourth (36) ends with a vertical midline halfway between said third and fourth ends.  The face shield upper portion (8) being a first portion disposed between said horizontal midline and said face shield first end (33) and the lower portion (5) being a second portion disposed between said horizontal midline and said face shield second end (34).  The face shield right lateral portion (10) being a third portion disposed between said vertical midline and said face shield third end (35) and the left lateral portion (11) being a fourth portion disposed between said vertical midline and said face shield fourth end (36).--
Claim 8, line 1, “of claim 65, wherein said” was changed to --of claim 67, wherein each said--
Claim 9, line 1, “of claim 65, wherein said” was changed to --of claim 67, wherein each said--
Claim 10, line 1, “of claim 65, wherein said” was changed to --of claim 67, wherein each said--
Claim 11, was canceled and deleted
Claim 12, was canceled and deleted
Claim 13, line 1, “of claim 11, wherein said” was changed to --of claim 67, wherein each said--
Claim 14, line 1, “of claim 11, wherein said” was changed to --of claim 67, wherein each said--
Claim 18, line 2, “to said conduit” was changed to --to each said conduit--
Claim 20, line 1, “of claim 65,” was changed to --of claim 67,--
Claim 38 was canceled and deleted
Claim 63, line 1, “of claim 65, wherein said” was changed to --of claim 67, wherein each said--
Claim 64, line 1, “of claim 65, wherein said” was changed to --of claim 67, wherein each said--
Claim 65 was canceled and deleted
Claim 67, was newly added --A wearable animal feeder, comprising:
	a face shield having opposing face shield front and rear surfaces; 
	said face shield terminating in opposing face shield first and second ends with a horizontal midline halfway between said first and second ends;
	said face shield terminating in opposing face shield third and fourth ends with a vertical midline halfway between said third and fourth ends;
	said face shield having a face shield first portion disposed between said horizontal midline and said face shield first end, said face shield first portion configured to dispose in front of the eyes of a wearer when in use; 

	said face shield having a face shield third portion disposed between said vertical midline and said face shield third end;
	said face shield having a face shield fourth portion disposed between said vertical midline and said face shield fourth end;
	at least two reservoirs directly connected to said face shield second portion, one of said reservoirs directly connected to said face shield third portion and one of said reservoirs directly connected to said face shield fourth portion; and 
	at least two aperture elements disposed in said face shield, each said aperture element communicating between said face shield front and rear surfaces;
	wherein each said reservoir is received within one of said aperture elements to frictionally couple said reservoir to said face shield;
	wherein each said reservoir comprises (i) an open first end which provides a reservoir outlet, and (ii) a closed second end;
	wherein said open first end outwardly extends from said face shield front surface toward said horizontal midline to dispose (i) said open first end nearer said horizontal midline than said face shield second end, and (ii) said closed second end nearer said face shield second end than said horizontal midline; and
	wherein each said reservoir consists solely of an elongated tube of uniform diameter extending from said open first end up to and including said closed second end.--





Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: element numbers 33, 34, 35, 36 were added to the Figures to designate the perimeter edges of the face shield for clarity of orientation of the claim language.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record
U.S. Patent No. 4,739,905; U.S. Patent Pub. No. 2011/0239949; U.S. Patent No. 5,996,127; U.S. Patent No. 8,539,910; U.S. Patent Pub. No. 2006/0201431; U.S. Patent No. 4,986,282; U.S. Patent No. D819,895; U.S. Patent Pub. No. 2018/0228132: U.S. Patent Pub. No. 2012/0272428; U.S. Patent No. 7,634,974; U.S. Patent Pub. No. 2009/0308321; U.S. Patent Pub. No. 2018/0294814; U.S. Patent No. 8,539,910; U.S. Patent Pub. No. 2006/0201431; HEATSTICK.COM. :~2c™ Wearable Hummingbird Feeder. Website, http://www.heatstick.com. originally; downloaded 9/10/2018. 6 pages; http://www.heatstick.com/_eYe2eye.htm, :-2<: ™ Wearable Hummingbird Feeder, [retrieved from internet 05 May 2020] link to Youtube video dated 24 June 2008; "George G. with Rufous and Male Anna's".:--2<: ™ Wearable Hummingbird Feeder teach a wearable animal feeder, comprising: a face shield having opposing face shield front and rear surfaces; said face shield terminating in opposing face shield first and second ends with a horizontal midline halfway between said first and second ends; said face shield terminating in opposing face shield third and fourth ends with a vertical midline halfway between said third and fourth ends; said face shield having a face shield first portion disposed between said horizontal midline and said face shield first end, said face shield first portion configured to dispose in front of the eyes of a wearer when in use; said face shield having a face shield second portion disposed between said 
The prior art of record all fails to show, and fails to make obvious, either alone and/or in combination a wearable animal feeder, comprising: a face shield comprising at least two reservoirs directly connected to said face shield second portion; at least two aperture elements disposed in said face shield, each said aperture element communicating between said face shield front and rear surfaces; wherein each said reservoir is received within one of said aperture elements to frictionally couple said reservoir to said face shield; wherein each said reservoir comprises (i) an open first end which provides a reservoir outlet, and (ii) a closed second end; wherein said open first end outwardly extends from said face shield front surface toward said horizontal midline to dispose (i) said open first end nearer said horizontal midline than said face shield second end, and (ii) said closed second end nearer said face shield second end than said horizontal midline; and wherein each said reservoir consists solely of an elongated tube of uniform diameter extending from said open first end up to and including said closed second end.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        


24 May 2021